Motion Denied and Order filed October 27, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00040-CR
                              NO. 14-20-00041-CR
                                ____________

                 RODNELL HERBERT TURNER, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 337th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1605839 & 1605840


                                    ORDER

      Appellant is represented by appointed counsel, Terrence A. Gaiser.
Appellant’s brief was originally due April 20, 2020. We have granted more than 90
days to file appellant’s brief, until September 28, 2020. When we granted the last
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed by the due date. On October 9, 2020, counsel
filed a further motion to extend time to file appellant’s brief. Counsel did not allege
any exceptional circumstances in the request.

      We deny the motion to extend time and issue the following order.

      We order Terrence A. Gaiser to file a brief with the clerk of this court on or
before October 30, 2020. If counsel does not timely file appellant’s brief as
ordered, the court may issue an order abating the appeal and directing the trial
court to conduct a hearing to determine the reason for the failure to file the brief
and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                   PER CURIAM




Panel consists of Justices Chief Justice Frost and Justices Wise and Bourliot.